TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-11-00279-CV


Universal Insurance Exchange; Universal Paratransit Insurance Services, Corp.;
DKJ Group, Inc., Special Deputy Receiver for Universal Insurance Exchange and
Universal Paratransit Insurance Services Corp., Appellants

v.

Kourosh Hemyari, Appellee




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 345TH JUDICIAL DISTRICT
NO. D-1-GV-06-000119, HONORABLE GISELA D. TRIANA-DOYAL, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		The parties have filed a "Joint Motion to Dismiss Appeal," informing this Court
that they have settled their underlying dispute and the district court has approved the settlement.  We
grant the parties' motion and dismiss the appeal.  See Tex. R. App. P. 42.1(a).


						__________________________________________
						Bob Pemberton, Justice
Before Justices Puryear, Pemberton and Rose
Dismissed on Joint Motion
Filed:   August 26, 2011